DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “GRILLING PLATE FOR SAUSAGE LINKS WITH DRAINAGE HOLES”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the limitation “the at least one link slot includes a plurality of link slots” is indefinite, because it is unclear that how “at least one link slot includes a plurality of link slots”? Does it mean there are “plurality of link slots” in each “at least one link slot”? Clarification is required. It is assumed that applicant actually mean “wherein the at least one link slot is a plurality of link slots”.
	In claim 3. The limitation “a convex upper edge of one the link slots is received in a concave upper edge of an adjacent one of the link slots” is indefinite, it is unclear how an upper edge of one link slot can receive another upper edge of another link slot, does the link slots overlap each other? How such overlapping occur? Clarification is required. It is assumed that applicant actually mean “a convex upper edge of one the link slots is received in a concave lower edge of an adjacent one of the link slots”.
In claim 4, the limitation “the at least one drainage opening includes a plurality of drainage openings” is indefinite, because it is unclear that how “the at least one drainage opening includes a plurality of drainage openings”? Does it mean there are “plurality of drainage openings” in each “at least one drainage opening”? Clarification is required. It is assumed that applicant actually mean “wherein the at least one drainage opening is a plurality of drainage openings”. 
In claim 6, the limitation “…at least one drainage opening extends through the plate from an upwardly- facing surface of the at least one link slot to a downwardly- facing surface of the plate…” is indefinite, because it is unclear which plate is “the plate” is referring? Is it referring “plate body” or “grilling plate”? Clarification is required. It is assumed that the applicant actually referring the “plate body”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Chung-Ting (US6838644B1).
	Regarding claim 1, Chung-Ting discloses a grilling plate (hot dog boiler 3, fig.2) configured to cooking sausage links (refer as “hot dog”), the grilling plate (hot dog boiler 3, fig.2) comprising: 
a plate body (a plurality of parallel cylinders 30, fig.2); 
a first handle (refer to “first handle” annotated in the Zoom In fig.2-1) and a second handle (refer to “second handle” annotated in the Zoom In fig.2) extending from opposite sides of the plate body (a plurality of parallel cylinders 30, fig.2); at least one link slot (refer as “at least one link slot” annotated in Zoom In fig. 2-1) formed in the plate body (a plurality of parallel cylinders 30, fig.2), 
refer as “at least one link slot” annotated in Zoom In fig. 2-1) having a curved profile (refer as “curved profile” annotated in Zoom In fig.2-2); and at least one drainage opening (refer as “drainage opening” annotated in Zoom In fig. 2-2) positioned in each one of the at least one link slot (refer as “at least one link slot” annotated in Zoom In fig. 2-1), 
the at least one drainage opening (refer as “drainage opening” annotated in Zoom In fig. 2-2) extending through the plate body (a plurality of parallel cylinders 30, fig.2).

    PNG
    media_image1.png
    746
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    957
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    725
    713
    media_image3.png
    Greyscale


Claims 1-3, 5-6 and 11-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Varney et al (USD758131S).
	Regarding claim 1, Varney discloses a grilling plate (grilling plate, fig.1) configured to cooking sausage links , the grilling plate (grilling plate, fig.1) comprising: 
a plate body (plate body, fig.1); 
first handle, fig.2) and a second handle (second handle, fig.2) extending from opposite sides of the plate body (plate body, fig.1); at least one link slot (refer as “at least one link slot” annotated in Zoom In fig. 2-1) formed in the plate body (plate body, fig.1), 
the at least one link slot (link slot, fig.1) having a curved profile (curved profile, fig.1); and at least one drainage opening (drainage opening, fig.1) positioned in each one of the at least one link slot (link slot, fig.1), 
the at least one drainage opening (drainage opening, fig.1) extending through the plate body (plate body, fig.1).

    PNG
    media_image4.png
    513
    927
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    497
    842
    media_image5.png
    Greyscale


	Regarding claim 2, Varney discloses the at least one link slot includes a plurality of link slots (link slot, fig.1) (refer to fig. 1 and 2).

	Regarding claim 3, Varney discloses wherein the plurality of link slots (link slot, fig.1) are nested in one another such that a convex upper edge of one the link slots (link slot, fig.1) is received in a concave upper edge of an adjacent one of the link slots (link slot, fig.1) (refer to “convex receive concave” annotated in fig.1) (refer to fig. 1 and 2).

	Regarding claim 5, Varney discloses a raised rim (rim, fig.1) formed proximate an outer periphery of a top surface of the plate body (plate body, fig.1) (refer to fig. 1 and 2).

	Regarding claim 6, Varney discloses the at least one drainage opening (drainage opening, fig.1) extends through the plate (plate body, fig.1) from an upwardly- facing surface refer to the drainage opening at the link slot) of the at least one link slot (link slot, fig.1) to a downwardly- facing surface (refer to the other opening of the drainage opening) of the plate (plate body, fig.1) (refer to fig. 1 and 2).

	Regarding claim 11, Varney discloses the at least one link slot (link slot, fig.1) is curved on a plane of the plate body (plate body, fig.1) and further has a cross-sectional profile perpendicular to the plane in which the cross-sectional profile is concave over at least a portion of the depth of the at least one link slot (link slot, fig.1), (refer to fig.1 and 2).

	Regarding claim 12, Varney discloses the at least one drain opening (drainage opening, fig.1) is at a local minimum of the cross-sectional profile that is concave (refer to the drainage opening at the link slot) (refer to fig. 1 and 2).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varney et al (USD758131S), in view of Morris (US6405642B1).
	Regarding claim 4, Varney does not disclose the at least one drainage opening includes a plurality of drainage openings.
	Morris discloses the at least one drainage opening includes a plurality of drainage openings (plurality of holes 13, fig.1).

    PNG
    media_image6.png
    527
    557
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varney’s drainage hole to be plurality of holes, as taught by Morris, in order to provide a better drainage and lesser accumulation of greases or sauces in the link slot.

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al (USD758131S).
	Regarding claim 7, Varney does not disclose the grilling plate is composed of metal.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varney’s grilling plate to be composed by metal1, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide better corrosion resistant, better heat conductivity, and widely available metal of choices, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Varney’s teaching.

	Regarding claim 8, Varney does not disclose the grilling plate is composed of aluminum.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varney’s grilling plate to be composed by Aluminum2, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide better corrosion resistant, better heat conductivity, and widely available metal of choices, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Varney’s teaching.

	Regarding claim 9, Varney does not disclose the grilling plate is composed of cast iron.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varney’s grilling plate to be composed by cast iron3, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide better corrosion resistant, better heat conductivity, and widely available metal of choices, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Varney’s teaching.

Regarding claim 10, Varney does not disclose the grilling plate includes a ceramic coating.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varney’s grilling plate to be composed by ceramic coating4, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide better corrosion resistant, better heat conductivity, and widely available metal of choices, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Varney’s teaching.

	Regarding claim 13, Varney discloses at least one of the first handle (first handle, fig.1) and the second handle (second handle, fig.1) includes an upwardly- facing display area (display area, fig.2).
	Varney does not disclose that the upwardly- facing display area thereon for reception of a branding indicia.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Varney’s handle with at least one of the first handle and the second handle includes an upwardly- facing display In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to a brand name logo for brand recognition and to improve brand loyalty, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Varney’s teaching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addesso et al (US20110062141A1) discloses most of the limitation in claim 1 except drainage hole.
Poarch et al (US6832544B2) may read on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 11th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to prior art Lange et al (US20210068587A1) as evidence, refer to Paragraph 109 cited: “…heat-conducting plates 113 which in this case are formed as anodized aluminum plates…”.
        2 Refer to prior art Lange et al (US20210068587A1) as evidence, refer to Paragraph 109 cited: “…heat-conducting plates 113 which in this case are formed as anodized aluminum plates…”.
        3 Refer to prior art Baker (US20200154943A1) as evidence, refer to Paragraph 0039 cited: “…the grill 100 may be made of stainless steel (austenitic or ferritic), sheet steel and/or cast iron…”.
        4 Refer to prior art Taylor (US20150351586A1) as evidence, refer to Paragraph 0008 cited: “…the present barbecue grill is composed of stainless steel, materials with ceramic coating, or other types of suitable material that can withstand weather and outside elements to prolong the use thereof…”.